This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-0604

                                  State of Minnesota,
                                     Respondent,

                                          vs.

                                 David Paul Patterson,
                                      Appellant.

                                 Filed March 7, 2016
                                       Affirmed
                                     Reyes, Judge

                            Hubbard County District Court
                                File No. 29CR1496

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Donovan D. Dearstyne, Hubbard County Attorney, Park Rapids, Minnesota (for
respondent)

Frank Bibeau, Deer River, Minnesota (for appellant)

      Considered and decided by Reyes, Presiding Judge; Peterson, Judge; and Klaphake,

Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

REYES, Judge

       Appellant challenges his conviction of fifth-degree possession and sale of a

controlled substance, in violation of Minn. Stat. § 152.025 (2012), arguing that the search

warrant was not lawfully executed. Appellant also raises various constitutional

challenges. We affirm.

                                        FACTS

       At approximately 10:20 a.m. on January 24, 2014, the Paul Bunyan Task Force led

by Officer Fraik (the officer) executed a knock-and-announce warrant at appellant David

Paul Patterson’s home. The officers knocked, announced themselves, and saw appellant

moving inside the home. Upon entering the home, the officers immediately placed

appellant in handcuffs, performed a safety check, and secured the home. The officers

then presented appellant with the search warrant and obtained a post-Miranda statement

from him at approximately 10:30 a.m. Pursuant to the search warrant, the task force

seized approximately seven pounds of marijuana. In appellant’s post-Miranda statement,

appellant acknowledged that he received a copy of the warrant. He stated that he uses,

sells, and gives away marijuana. Appellant further stated that he does not make money

from sales of the marijuana, but rather he makes medicine for his friends for spiritual and

religious purposes. Appellant was initially charged with fifth-degree possession of a

controlled substance, in violation of Minn. Stat. § 152.025, subd. 2(a)(1). He was

subsequently charged with fifth-degree sale of a controlled substance, in violation of

Minn. Stat. § 152.025, subd. 1(a)(1).


                                             2
       In February 2014, appellant filed an informal omnibus motion with the court to

(1) dismiss the charges pursuant to 29 USC § 1359 for lack of jurisdiction; (2) dismiss the

charges because he was coerced and threatened to sign documents; and (3) remove

Assistant County Attorney Erika Randall from the case. Appellant also filed a formal

omnibus motion dated June 15, 2014, to dismiss the charges for violating his civil rights

under the United States Constitution, including: (1) freedom of religion; (2) equal

protection; (3) his inalienable right to medicinal use and medicinal marijuana defense of

others; and (4) to medicine and U.S. patents. The district court denied appellant’s

motions.

       On January 16, 2015, at a contested omnibus hearing regarding appellant’s motion

to suppress the search warrant and the evidence seized as a result of the search, the

officer, appellant, and appellant’s daughter testified. On February 9, 2015, the district

court issued an order denying appellant’s motion. The district court found that the

officers presented appellant with the search warrant approximately ten minutes after they

entered the residence and concluded that the search warrant for appellant’s residence was

lawfully executed.

       A jury trial was held, and the jury found appellant guilty on both charges. This

appeal follows.

                                     DECISION

I.     The search of appellant’s residence

       Appellant challenges the district court’s ruling at the omnibus hearing that the

search warrant was validly executed. He argues that the procedures under Minn. Stat.


                                             3
§ 626.16 (2014) were violated because he was not given a copy of the search warrant

immediately upon the officers’ entry, and, as a result, the search of his home was invalid.

We disagree.

       “[S]tatutory construction is a question of law, which we review de novo.” Lee v.

Lee, 775 N.W.2d 631, 637 (Minn. 2009). “The object of all interpretation and

construction of laws is to ascertain and effectuate the intention of the legislature.” Minn.

Stat. § 645.16 (2014). “We construe statutes to effect their essential purpose but will not

disregard a statute’s clear language to pursue the spirit of the law.” Lee v. Fresenius

Med. Care, Inc., 741 N.W.2d 117, 123 (Minn. 2007). “If the meaning of a statute is

unambiguous, we interpret the statute’s text according to its plain language.” Brua v.

Minn. Joint Underwriting Ass’n, 778 N.W.2d 294, 300 (Minn. 2010).

       “[W]e review the district court’s factual findings for clear error. That is, we

examine the record to see if there is reasonable evidence in the record to support the

court’s findings.” Rasmussen v. Two Harbors Fish Co., 832 N.W.2d 790, 797 (Minn.

2013) (quotations and citations omitted). “[W]e view the evidence in the light most

favorable to the verdict.” Id. Findings of fact are clearly erroneous when we are left with

the definite and firm conviction that a mistake has been made. Id. In addition,

“[d]eterminations of credibility of witnesses at the omnibus hearing are left to the trial

court, and those determinations will not be overturned unless clearly erroneous.” State v.

Smith, 448 N.W.2d 550, 555 (Minn. App. 1989) (citing State v. Randa, 342 N.W.2d 341,

343 (Minn. 1984)), review denied (Minn. Dec. 29, 1989).




                                              4
       Under Minn. Stat. § 626.16, “[w]hen the officer conducts the search the officer

must give a copy of the warrant . . . to the person in whose possession the premises or the

property or things taken were found.” Minor and technical defects in the execution of a

search warrant do not render an otherwise valid search and seizure invalid. State v.

Mollberg, 310 Minn. 376, 385, 246 N.W.2d 463, 469 (1976), see also Cady v.

Dombrowski, 413 U.S. 433, 93 S. Ct. 2523 (1973). In order to suppress evidence due to

defects in the execution of a search warrant, appellant has the burden to show that the

defects caused prejudice to him. Mollberg, 310 Minn. at 385, 246 N.W.2d at 469 (1976).

       Appellant does not argue that section 626.16 is ambiguous. Rather, appellant

argues that the statute requires actual physical presentation of the warrant to appellant

before entry. But appellant provides no case law in support of this interpretation. The

statute requires that a copy of the warrant be given to the person “[w]hen the officer

conducts the search.” Minn. Stat. § 626.16. A plain reading of the statute does not

require that the warrant be presented before entry.

       Applying the statute to the facts, the district court found that the task force

executed a valid knock-and-announce search warrant at appellant’s home, announced

their presence, and “before the actual search began, [appellant] was provided a copy of

the search warrant.” The district court concluded that the search warrant was lawfully

executed and defendant was not prejudiced by any delay in being presented with the

search warrant.

       The officer testified that he drove from Bemidji to appellant’s home on the

morning of January 24, 2014. He stated that he was the primary officer executing the


                                              5
search warrant. The officer testified that he arrived at appellant’s address with “several

other people in the vehicle” and that there were “other vehicles parked behind [him].”

The officer stated that he executed the knock-and-announce warrant by knocking on the

door and announcing to appellant that the police were there to execute a search warrant.

Appellant acknowledged receipt of the warrant in his recorded post-Miranda statement

that day. Viewing the evidence in the light most favorable to the verdict, the record

supports the district court’s findings.

       Appellant further argues that defects in the execution of the warrant due to the

officer’s late arrival with the warrant caused him prejudice. The district court found that

appellant was not prejudiced by any delay in receiving the warrant, and appellant fails to

show any prejudice from the delay. Mollberg, 310 Minn. at 385, 246 N.W.2d at 469.

Moreover, the district court implicitly found the officer’s testimony more credible. We

defer to the district court’s credibility determinations. State v. Klamar, 823 N.W.2d 687,

691 (Minn. App. 2012). The officer’s testimony supports the district court’s findings of

facts. Rasmussen, 832 N.W.2d at 797 (quotations and citations omitted). Accordingly,

we conclude that the search warrant for appellant’s residence was lawfully executed.

II.    The constitutionality of Minn. Stat. § 152.025

       In the background section of appellant’s brief he states, “[a]ppellant wishes to

raise and preserve the civil rights issues asserted in his Defendant’s Ominbus [sic]

Challenges dated June 15, 2014, but not to repeat in its entirety, for sake of brevity now.

Instead appellant reasserts his inalienable right to medicinal use and medicinal marijuana

defense of others.”


                                             6
       It appears that appellant relies on the omnibus motion he filed in district court for

his argument. While a motion filed in the district court may be relied upon pursuant to

Minn. R. Civ. App. P. 128.01, subd. 2, appellant failed to follow the required procedures.

See Id. (requiring a supplemental “short letter argument” and “the trial court submissions

and decision shall be included in the addendum”). And issues not briefed on appeal are

waived. State v. Butcher, 563 N.W.2d 776, 780-81 (Minn. App. 1997), review denied

(Minn. Aug. 5, 1997); see McKenzie v. State, 583 N.W.2d 744, 746 n.1 (Minn. 1998)

(applying the rule that arguments not briefed are waived when appellant alluded to issues

but “fail[ed] to address them in the argument portion of his brief”). Moreover, appellant

provides no further argument or evidence to substantiate this assertion. An assignment of

error based on mere assertions and not supported by argument or authority cannot be

considered on appeal except where prejudice is obvious. State v. Modern Recycling, Inc.,

558 N.W.2d 770, 772 (Minn. App. 1997). Because appellant did not adequately brief or

provide legal support for his constitutional arguments, he has waived these issues.

       Affirmed.




                                              7